Citation Nr: 1232705	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  05-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151.

2.  Entitlement to service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2007, the Board denied the Veteran's petition to reopen a previously denied claim of entitlement to compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151.  The Veteran appealed the June 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court vacated the Board's decision, and remanded the claim to the Board.  

In April 2010, the Board reopened and remanded the Veteran's claim for compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151 to the RO, via the Appeals Management Center in Washington, DC, for further action.  In August 2011, the Board again remanded the Veteran's claim and expanded it to include service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis.  These issues have been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have his teeth extracted by any VA medical provider at any time, and a dental disorder, to include pulling of all teeth, did not result from training, hospital care, medical or surgical treatment, or an examination by VA.

2.  A dental disorder, to include pulling of all of the Veteran's teeth, is not related in any way to his service-connected sinusitis, and his edentulism was not caused or aggravated by service-connected sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361, 3.381(b) (2011).

2.  The criteria for service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis have not been met.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in January 2005 and September 2011 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the September 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the September 2011 notice letter was provided subsequent to the initial RO determination in February 2005, after issuance of the letter and opportunity for the Veteran to respond, a June 2012 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Board recognizes that, effective February 29, 2012, VA amended 38 C.F.R. § 3.381 so that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes only after the Veterans Health Administration determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on certain questions regarding such dental condition.  See 38 C.F.R. § 3.381(a); 77 FR4469-01 (January 30, 2012).  Although no such eligibility determination by the Veterans Health Administration is of record, as the Board determines that the Veteran's claims for a dental disorder, to include pulling of all teeth, are without merit, the Board finds that the absence of such determination is moot in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Board notes that the Veteran identified VA dental records dated in the 1960s, and that the RO made unsuccessful attempts to obtain such records.  However, as is explained below, the Board finds that the inability to obtain such records is due to the fact that such records do not exist, as the Veteran did not have the asserted VA dental treatment in the 1960s.  Also, the Veteran was provided a VA examination in October 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

The Board also finds that the RO has substantially complied with the Board's April 2010 and August 2011 remand instructions.  In accordance with the April 2010 remand instructions, the RO made proper attempts to obtain all medical and dental records for treatment received at the Oklahoma City VAMC prior to 1967.  In accordance with the August 2011 VA remand instructions, the Veteran was provided a letter regarding the criteria for establishing service connection on a secondary basis, and was provided the October 2011 VA examination; as noted above, this examination was adequate because, along with the record as a whole, it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  Under these circumstances, the Board finds that there has been substantial compliance with the April 2010 and August 2011 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Pertinent regulations provide that the dental conditions of treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(b) (2011).  

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this case where the § 1151 claim was received by VA in November 2004, the claimant must show that VA examination or treatment resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

By changes effectuated as of September 2, 2004, 38 C.F.R. § 3.358 was rendered applicable only to claims received by VA prior to October 1, 1997.  See 69 Fed. Reg. 46433 (2004).  The provisions of 38 C.F.R. § 3.361 were promulgated for review of claims received on and after October 1, 1997.  Id. 

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of 38 C.F.R. § 3.361(c), (d).  The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in § 3.361(c)), and: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service treatment records from March 1954 to December 1957 reflect regular dental treatment and some periodontal disease.  A December 1957 VA dental assessment in connection with application for outpatient treatment is also of record.  Following his period of service, in March 1958, the Veteran filed a claim for treatment of dental disabilities.  In an April 1958 decision, the RO noted conditions of multiple teeth, but denied the Veteran's claim for treatment.  

However, in this case, the Veteran is not claiming entitlement to compensation or treatment for a dental disorder directly related to his period of service.  Rather, as reflected in statements received in January 2000, December 2001, and November 2004, the Veteran asserts that in approximately 1968, at the Oklahoma City VA Medical Center (VAMC), the Veteran had all of his teeth extracted and was issued a set of dentures, because, according to his VA provider, his sinusitis was causing gum damage and loosening his teeth.  He is therefore seeking compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151, and service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis.  The Veteran's disability of sinusitis has been service-connected, effective the December 1957 date of his separation from service.

Post-service records reflect that the Veteran underwent VA examinations for his sinusitis in April 1958 and February 1959, and frequent VA treatment, most often related to his sinusitis, from May 1959 to May 2005.  

These VA treatment records reflect that on July 10, 1964, the Veteran was seen by a VA nurse.  At this time, the Veteran gave a history of having recently had a regular dental checkup, being previously told he had bad teeth, and being advised to have extractions.  The VA nurse recommended an oral surgery consult.

A VA oral surgery consult conducted the same day, July 10, 1964, reflects that such consult had been requested from the ear, nose, and throat (ENT) division, because the Veteran had past tooth abscesses, had been told to have extractions one and a half years prior, and was now having pain.  The provisional diagnosis was possible abscess of the left incisor.  The examining physician reported that there was no need to hospitalize the Veteran for dental care, and that his oral condition could be treated by a private dentist at the Veteran's own expense.  

There record does not at any point indicate that the Veteran received any dental treatment from VA following the July 10, 1964 consult until June 1999.  

The Veteran's numerous statements and claims for increased compensation related to his service-connected sinusitis, as well as his extensive records of VA and private treatment and multiple VA examinations related to his sinusitis, dated from May 1959 to May 2005, reflect extensive symptomatology and numerous disorders attributed by either the Veteran or his treating providers to his sinusitis.  In a December 1967 claim for increase, the Veteran complained that he suffered more severe and frequent headaches, frequent sore throat, upset stomach, breathing problems and nervous problems.  In a July 1979 claim for increase, the Veteran listed the symptoms he continued to suffer due to his sinus condition as severe headaches, sore throat, drainage, nausea, dizziness, loss of stamina, ringing in the ears, nervousness, and sneezing.  In an April 1983 claim for increase, the Veteran again listed the problems that he believed to be caused by his sinus condition as nausea, dizziness, loss of stamina, soreness and tenderness over the eyes, forehead, upper gums, and cheek bones, thick drainage, sore throat, and severe headaches.  In a February 1999 claim for increase, the Veteran listed his symptoms as constant drainage, which had caused stomach reflux, problems with his ears and stomach, headache, sore throat, nauseous stomach, coughing, fatigue, chronic low energy, weakness, and low stamina; he also stated that he wished to claim hearing loss and stomach reflux as secondary conditions. 

However, at no point prior to the Veteran's original January 2000 claim for service connection for a dental disorder had either the Veteran or any medical provider related any dental problem whatsoever, to include pulling of all of the Veteran's teeth, to his service-connected sinusitis, or noted that any such tooth extraction was the result of VA treatment.

In January 2000, the Veteran first filed a claim to acquire dental treatment, stating that he had been treated at a VAMC in Oklahoma City in 1968 for his service-connected sinus condition.  He stated that VA extracted all of his teeth and issued him a complete set of dentures at the same time, because VA had told him that his service-connected condition was causing gum damage.  In a December 2001 statement, the Veteran reiterated that in approximately 1968 the VAMC in Oklahoma City pulled all of his teeth because the sinus drainage had rooted and loosened all of his teeth.  In a statement received by VA in January 2003, the Veteran asserted that in 1968, he visited the Oklahoma City VAMC with a dental problem, that the VA dentist that examined his teeth at the time informed him that his service-connected sinus disability was causing all of his problems, and that the only way that VA would fix them was to pull all of his teeth, top and bottom, and fit him with dentures, and that he had had problems ever since.  

In support of his claim, the Veteran submitted private dental records from Dr. Curtis showing regular dental treatment from June 1984 to December 1999.  These records reflect that, in June 1984, the Veteran was impressed for dentures, and in July 1984 first tried his dentures on.  Subsequent treatment records reflect periodic adjustment of the Veteran's dentures.  Such treatment records were accompanied by a letter from Dr. Curtis, dated in January 2003, reflecting that the Veteran had great tolerance, but at the same time difficulty in adjusting to his mandibular denture, as it had very little ridge to support or stabilize, and was therefore moving constantly; it was noted that Dr. Curtis suggested to the Veteran that he might seek out someone to do implants with studs and snaps to hold his denture down and in place.  

A January 1999 VA treatment record reflects that the Veteran was noted to have had dentures.  VA dental records dated from June 1999 to March 2002 reflect that in June 1999, the Veteran was noted not to have had statutory eligibility for dental care as a Class I-VI patient, and was provided a list of community clinics that provided care on a sliding or reduced fee schedule to which he could be referred.  August 2000 to March 2002 notes reflect that the Veteran was periodically seen with complaints of his mouth being sore from his dentures, and for a polish and adjustment to his dentures for adequate fit.

In November 2002, the Veteran submitted a note from a private dentist, Dr. Wilcox, which stated that it appeared that the Veteran was the victim of very poor dental advice several years ago, when he went to the VA with sore gums and was told it was caused by sinus drainage and that all of his teeth needed to be pulled.  Dr. Wilcox stated that this was absurd advice, as there were no sinuses in the lower jaw.  Dr. Wilcox further stated that, since those extractions occurred, the Veteran now had no lower ridge left on which to place an adequate denture, and needed dental implants on which a lower denture could be secured to give proper stability.  

In April 2003, the Oklahoma City VAMC reported that it had no original treatment or dental records; in August 2005, the Oklahoma City VAMC informed the RO that available records had been transferred to the Salt Lake City VAMC.  The RO then requested all treatment records, to include dental records, from the Salt Lake City VAMC, and such available records were received from the Salt Lake City VAMC in July 2005.  As such treatment records did not contain dental records, the RO again requested any available dental records; in November 2010, the Salt Lake City VAMC stated that it had sent all original medical records to the RO in 2005, and that it did not have any additional dental records.

VA received a statement, dated in November 2004, from another private dentist, Dr. Zeh, who indicated that the Veteran no longer had any mandibular ridge to support and stabilize his lower denture, and that the only way to restore function and stability to this denture would be through the placement of mandibular dental implants to anchor his lower denture to his remaining bone.  VA has also received subsequent letters from Dr. Wilcox and Dr. Zeh, reiterating their opinions and recommendations.  VA further received treatment records from Dr. Wilcox dated from March 2002 to May 2010, primarily relating to the periodic adjustment of the Veteran's dentures.  Also, VA received letters dated in February 2010 and March 2012 from another dentist, Dr. Jones, who stated that the Veteran presented in their office with 26-year-old upper and lower dentures, that the Veteran had extreme mandibular bone reabsorbtion with no retention capabilities, and that an implant supported denture was the recommended treatment to hold the lower denture, giving the Veteran functionality. 

The report of an October 2011 VA examination reflects the opinion of the examiner that, after examining the Veteran and reviewing the record, she could not resolve the issue of whether the extraction of the Veteran's teeth was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furthering hospital care, medical or surgical treatment or examination.  The examiner explained that, without access to any dental records from the Oklahoma City VAMC, it was not possible to establish the etiology of dental disease resulting in the decision that extraction was required.  The examiner noted that the only teeth with the potential for being affected by the sinuses were the maxillary molars, and that it was improbable that a decision to extract all teeth would have been based on the diagnosis of sinusitis, since only the maxillary molars were in direct contact with the floor of the sinus, and there was not even a well-established relationship between sinusitis and disease in even the maxillary molars.  Therefore, sinusitis would not be the rationale for extracting mandibular teeth or maxillary anterior teeth, and it was improbable that a dentist would base the decision to extract these teeth on a history of sinusitis.  The examiner further noted that the Veteran's current edentulism was not aggravated by service-connected sinusitis.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claims on appeal must be denied. 

Regarding the Veteran's claim for compensation under 38 U.S.C. § 1151, the Board finds that the Veteran did not have his teeth extracted, as he has asserted, by the Oklahoma City VAMC, or by any other VA medical provider, at any time.  Despite the extensive VA and private treatment records beginning in May 1959, there are no records of such claimed dental treatment, or of any dental treatment from VA following the July 10, 1964, oral surgery consult, until June 1999, at which time the record reflects that the Veteran had already lost all of his teeth and had dentures.

The only VA records relating to any excision of the teeth are the July 10, 1964, ENT nurse and oral surgery consult notes.  Again, these records indicate that the Veteran gave a history of having been advised to have extractions because of his bad teeth and was provisionally diagnosed with possible abscess of the left incisor.  At that time, the VA oral surgery physician reported that there was no need to hospitalize the Veteran for dental care, and that his oral condition could be treated by a private dentist at the Veteran's own expense.  Such records in no way indicate that the Veteran's teeth were extracted by a VA provider, or that they were in any way recommended or scheduled to be extracted by VA.  On the contrary, the VA oral surgeon, after diagnosing a possible abscess of one tooth, explicitly indicated that the Veteran was not receiving and was not scheduled to receive any VA dental treatment, and that the Veteran was, and was to continue, being treated for his dental problems by a private dentist at the Veteran's own expense.  Neither these notes, nor any other record from May 1959 to May 1999, in any way indicate that the Veteran had received or was receiving VA dental treatment.

While the record reflects that by June 1984 the Veteran had lost his teeth, at which time he was fitted for and received dentures from his private physician, the only evidence that such tooth loss was the result of VA extracting his teeth is the Veteran's own statements asserting that, in the 1960s, all of his teeth were extracted at the VAMC in Oklahoma City.  The Veteran is competent to report matters within his own personal knowledge, such as having his teeth extracted by a VA provider.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, given the above, including the absence of VA dental records, the lack of any indication in the extensive medical record that VA extracted the Veteran's teeth, and the November 10, 1964, notes suggesting that the Veteran did not receive dental treatment from VA, the Board finds the Veteran's assertion not to be credible.  Thus, the Board finds that a dental disorder, to include pulling of all teeth, did not result from training, hospital care, medical or surgical treatment, or an examination by VA.

Regarding the Veteran's claim for service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis, the evidence reflects that the Veteran's teeth were not extracted as a result of his service-connected sinusitis.  

The July 10, 1964, ENT nurse and oral surgery consult notes reflect that while the Veteran reported that he had been advised to have extractions, he reported that this was because he had "bad teeth" and past tooth abscesses, and the VA oral surgery physician diagnosed possible abscess of the left incisor.  There was no indication from the Veteran, ENT nurse, or oral surgery physician that the Veteran's teeth problems were in any way due to his sinusitis.  

Again, the record reflects numerous statements and claims for increased compensation related to the Veteran's service-connected sinusitis, as well as extensive records of frequent VA and private treatment for sinusitis and multiple VA examinations related to his sinusitis, dated from May 1959 to May 2005.  However, at no point prior to the Veteran's original January 2000 claim for service connection for a dental disorder had either the Veteran or any medical provider related any dental problem whatsoever, to include pulling of all of the Veteran's teeth, to his service-connected sinusitis, or noted that such any such tooth extraction was the result of VA treatment.  In this regard, the Board again notes that the Veteran filed for increased compensation for his sinusitis in December 1967, July 1979, April 1983, and February 1999.  Such statements and medical records reflect extensive symptomatology and numerous disorders attributed by either the Veteran or his treating providers to his sinusitis, including frequent headaches, frequent sore throat, upset stomach, breathing problems, nervous problems, drainage, nausea, dizziness, loss of stamina, ringing in the ears, tenderness over the eyes, forehead, upper gums, and cheek bones, hearing loss, weakness, and stomach reflux; however, at no point prior to January 2000 is there any mention of the extraction of all of the Veteran's teeth as an additional disability or manifestation of his service-connected sinusitis.

Furthermore, the competent medical opinions of record reflect that the extraction of all of the Veteran's teeth due to his sinusitis is highly improbable.  The October 2011 VA examiner's opinion was that it was improbable that a decision to extract all teeth would have been based on the diagnosis of sinusitis, as the only teeth with the potential for being affected by the sinuses were the maxillary molars, and there was not even a well-established relationship between sinusitis and disease in the maxillary molars, so that sinusitis would not be the rationale for extracting mandibular teeth or maxillary anterior teeth.  This opinion is consistent with the November 2002 opinion of Dr. Wilcox, that the Veteran being advised that his gum pain was caused by sinus drainage and that all of his teeth needed to be pulled was "absurd," as there were no sinuses in the lower jaw.  In this regard, the Board notes that while Dr. Wilcox stated that the Veteran was the victim of very poor dental advice several years ago, this statement appears to have been made under the impression that the Veteran underwent extraction of all of his teeth due to sinusitis at a VAMC, which, as discussed above, the Board finds not to have been the case.

The only evidence that the Veteran underwent extraction of all of his teeth, based on a diagnosis of sinusitis, is the Veteran's own statements.  In light of the record discussed above, the Board finds that these statements, first made in January 2000, not supported by the record, and contradicted by parts of the record indicating that the Veteran was advised to have teeth excised due to tooth abscesses, are not credible. 

Moreover, the Board notes that, in this case, the Veteran is specifically claiming that his loss of teeth was the result of his sinusitis; he has not asserted that his acquired loss of teeth has been aggravated by sinusitis in any way.  In this regard, the only competent and probative evidence regarding any such aggravation was the October 2011 VA examiner's statement that the Veteran's current edentulism was not aggravated by service-connected sinusitis.

Finally, the Board notes that in its August 2011 remand, for the purposes of obtaining an examiner's opinion regarding whether extraction of the Veteran's teeth by VA would have been the result of carelessness, negligence, lack of prior skill or error in judgment or similar instance of fault on the part of VA, the Board instructed the examiner to assume that the Veteran actually underwent extraction of his teeth at the Oklahoma City VAMC at some point between 1964 and 1968.  

However, to the extent that the Board conceded in its August 2011 remand that Veteran actually underwent extraction of his teeth at the Oklahoma City VAMC at some point between 1964 and 1968, Board decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303 (2011).  A remand is in the nature of a preliminary order and does not constitute a final decision of the Board.  38 C.F.R. § 20.1100(b) (2011).  As the Board has not issued any final decision on the matters currently before it, it is not bound by any prior determinations in the instant case.  

Thus, as the Board finds that the Veteran did not have his teeth extracted by the Oklahoma City VAMC, or by any other VA medical provider, at any time, and thus that a dental disorder, to include pulling of all teeth, did not result from training, hospital care, medical or surgical treatment, or an examination by VA, compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151 is not warranted.  Furthermore, as the Board finds that extraction of the Veteran's teeth is not related in any way to his service-connected sinusitis, and that his edentulism was not caused or aggravated by service-connected sinusitis, service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis, is also not warranted.

Accordingly, the Board finds that the claims for compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151, and service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to compensation for a dental disorder, to include pulling of all teeth, under 38 U.S.C. § 1151 is denied.

Entitlement to service connection for a dental disorder, to include pulling of all teeth, secondary to chronic sinusitis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


